DETAILED ACTION
REPEATED OBJECTIONS
Information Disclosure Statement
1. 	The information disclosure statement filed April 27, 2021 fails to comply with the
provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the Patentee Name for U.S. Patent
No. 9,494,260 is incorrect and the number of the first Foreign Patent Document is incorrect. It
has been placed in the application file, but the information referred to therein has not been
considered as to the merits. Applicant is advised that the date of any re-submission of any item
of information contained in this information disclosure statement or the submission of any
missing element(s) will be the date of submission for purposes of determining compliance with
the requirements based on the time of filing the statement, including all certification
requirements for statements under 37 CFR 1.97(e). See MPEP § 609.05(a).

2. 	The information disclosure statement filed March 16, 2020 fails to comply with the
provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because U.S. Patent No. 7,960,473 is listed
twice. The publication dates of EP 288308 B1, EP 473962 B1, and EP 480426 A] are also
incorrect. It has been placed in the application file, but the information referred to therein has not
been considered as to the merits. Applicant is advised that the date of any re-submission of any
item of information contained in this information disclosure statement or the submission of any
missing element(s) will be the date of submission for purposes of determining compliance with
the requirements based on the time of filing the statement, including all certification
requirements for statements under 37 CFR 1.97(e). See MPEP § 609.05(a).

WITHDRAWN REJECTIONS
3.	The 35 U.S.C. 112, second paragraph rejection of Claims 10 – 11, of record on page 2 of the previous Action, is withdrawn.

NEW REJECTIONS
Claim Rejections – 35 USC § 103
4.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

5. 	Claims 1 — 4, 12, 18 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Neissner et al (WO 2014/0170407 A1; U.S. Patent Application Publication No. 2016/0083572 A1 is used as English translation) in view of Estell et al U.S. Patent Application Publication No. 2005/0054843 A1).
With regard to Claim 1, Neissner et al disclose a composition (compound; paragraph
0180) comprising polyarylene sulfide (paragraph 0150) and siloxane polymer that is a silicone oil having the claimed kinematic viscosity (paragraph 0233) and inorganic fibers (glass; paragraph 0172); and acrylonitrile — butadiene — styrene (paragraph 0012), therefore an impact modifier as stated in paragraph 0019 of the instant specification; the claimed Charpy impact strength is disclosed for the compound, which is also a composition, in inventive example 1 (paragraph 0237). Alternatively, it would have been obvious for one of ordinary skill in the art to provide for the claimed Charpy impact strength, as the claimed Charpy impact strength is disclosed in an example. Neissner et al fail to disclose the claimed weight average molecular weight. However, Estell et al disclose that it is well known in the art that silicone fluids, therefore silicone oils, have a weight average molecular weight less than 200,000 (generally; paragraph 0186). It would have been obvious for one of ordinary skill in the art at the time the invention was made to select any silicone oil having a weight average molecular weight less than 200,000, including the claimed silicone oil, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
With regard to Claim 2, the claimed amount of siloxane polymer is disclosed in inventive
example 1 (paragraph 0237).
With regard to Claim 3, the composition comprises 0 — 5 wt% inorganic fibers (paragraph 0164) and less than 100 wt% impact modifier (paragraph 0237) and 0 to less than 100 wt% polyphenylene sulfide, because the polyphenylene sulfide, which is polymer ‘A’ is mixed with a second polymer, which is polymer “B’ (paragraph 0150). Although the disclosed ranges of amounts of fibers and impact modifier and polyphenylene sulfide are not identical to the claimed ranges, the disclosed ranges overlap the claimed ranges. It would have been obvious for one of ordinary skill in the art to provide for any amounts within the disclosed ranges, including those amounts that overlap the claimed ranges. MPEP 2144.05.
With regard to Claim 4, a polyarylene sulfide that is linear is not disclosed by Neissner et al. However, it would have been obvious for one of ordinary skill in the art to provide for a polyarylene sulfide that is linear, as polyarylene sulfide is disclosed.
With regard to Claims 12 and 18, a molded part is disclosed by Neissner et al (article; paragraph 0181).
With regard to Claim 20, a sheet is disclosed by Neissner et al (paragraph 0181). The claimed aspect of being ‘melt extruded’ is a product — by — process limitation. Therefore, if the product in the claim is the same as the prior art, the claim is unpatentable even though the prior art product was made by a different process. MPEP 2113.

6. 	Claim 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over Neissner et al (WO 2014/0170407 A1; U.S. Patent Application Publication No. 2016/0083572 A1 is used as English translation) in view of Estell et al U.S. Patent Application Publication No. 2005/0054843 A1) and further in view of Hasegawa et al (U.S. Patent No. 8,859,693 B2).
Neissner et al and Estell et al disclose a composition as discussed above. Neissner et al and Estell et al fail to disclose the claimed units.
Hasegawa et al teach a siloxane polymer having the claimed units (column 9, line 35 —
39) for the purpose of obtaining excellent handling characteristics as well as moldability (column
3, lines 25 — 44).
It therefore would have been obvious for one of ordinary skill in the art to provide for a
siloxane polymer having the claimed units in order to obtain excellent handling characteristics as
well as moldability as taught by Hasegawa et al.

7. 	Claims 5 — 9 and 16 — 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Neissner et al (WO 2014/0170407 Al; U.S. Patent Application Publication No. 2016/0083572 A1 is used as English translation) in view of Estell et al U.S. Patent Application Publication No. 2005/0054843 A1) and further in view of Luo et al (U.S. Patent Application Publication No. 2013/0269977 A1).
Neissner et al and Estell et al disclose a composition as discussed above. Additives are disclosed (paragraph 0164 of Neissner et al). With regard to Claims 5 — 8, Neissner et al and Estell et al fail to disclose an impact modifier comprising glycidyl methacrylate.
Luo et al teach an impact modifier for a polyarylene sulfide composition (paragraph 0061) comprising glycidyl methacrylate (paragraph 0063) for the purpose of obtaining excellent physical characteristics (paragraph 0005).
It therefore would have been obvious for one of ordinary skill in the art to provide for an impact modifier comprising glycidyl methacrylate in order to obtain excellent physical characteristics as taught by Luo et al.
With regard to Claim 9, the amount of additive is 0 — 5 wt% (paragraph 0164 of Neissner et al). About 1% by weight is therefore disclosed. Alternatively, although the disclosed range of amount is not identical to the claimed range, the disclosed range overlaps the claimed range. It would have been obvious for one of ordinary skill in the art to provide for any amount within the disclosed range, including those amounts that overlap the claimed range. MPEP 2144.05.
With regard to Claim 16, the impact modifier also comprises ethylene and propylene (paragraph 0065 of Luo et al) and is therefore an ethylene — olefin polymer.
With regard to Claim 17, the claimed melt viscosity is taught by Luo et al, and additionally, Luo et al teach that the melt viscosity of a composition is selected based on its final application (paragraph 0045). It would have been obvious for one of ordinary skill in the art to select a melt viscosity based on final application as taught by Luo et al.

8. 	Claims 10 – 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over
Neissner et al (WO 2014/0170407 A1; U.S. Patent Application Publication No. 2016/0083572 A1 is used as English translation) in view of Estell et al U.S. Patent Application Publication No. 2005/0054843 A1) and further in view of Luo et al (U.S. Patent Application Publication No. 2015/0064437 A1).
Neissner et al and Estell et al disclose a composition as discussed above. With regard to Claims 10 – 11,  Neissner et al and Estell et al fail to disclose an organosilane that is mercaptopropyltrimethoxysilane.
Luo et al teach a composition (paragraph 0007) comprising polyarylene sulfide (paragraph 0053) that also comprises an organosilane that is mercaptopropyltrimethoxysilane for the purpose of obtaining coupling (paragraph 0106).
It therefore would have been obvious for one of ordinary skill in the art to provide for mercaptopropyltrimethoxysilane in order to obtain coupling as taught by Luo et al.

9. 	Claims 21 — 23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Neissner et al (WO 2014/0170407 A1; U.S. Patent Application Publication No. 2016/0083572 A1 is used as English translation) in view of Estell et al U.S. Patent Application Publication No. 2005/0054843 Al) and further in view of Nakamichi (U.S. Patent No. 5,028,461 B2).
Neissner et al and Estell et al disclose a composition as discussed above. With regard to Claim 21, Neissner et al and Estell et al fail to disclose a food tray.
Nakamichi teaches a food tray (column 5, lines 10 — 15) comprising polyphenylene sulfide (column 2, lines 44 — 49) for the purpose of obtaining oil resistance and heat resistance
(column 1, lines 5 — 10).
It therefore would have been obvious for one of ordinary skill in the art to provide for a
food tray in order to obtain oil resistance and heat resistance as taught by Nakamichi et al. 
With regard to Claim 22, a box shape and a tray are taught by Nakamichi et al as being
interchangeable (column 5, lines 10 — 15). It would have been obvious for one of ordinary skill
in the art to provide for the claimed sidewall and lower wall, as a box shape and a tray are taught
by Nakamichi et al as being interchangeable.
With regard to Claim 23, a metal component is disclosed by Neissner et al, because metal
fibers are disclosed (paragraph 0163), and a molded container having an inner film is taught by
Nakamichi (column 5, lines 59 — 61). It would have been obvious for one of ordinary skill in the art to provide for overmolding, as a molded container having an inner film is taught.




ANSWERS TO APPLICANT’S ARGUMENTS
10.	Applicant’s arguments regarding the 35 U.S.C. 112, second paragraph rejection of Claims 10 – 11, of record in the previous Action, have been  considered and have been found to be persuasive. The rejections are therefore withdrawn.
Applicant’s arguments regarding the 35 U.S.C. 103(a) rejection of Claims 1 — 4, 12, 18 and 20 as being unpatentable over Neissner et al (WO 2014/0170407 A1; U.S. Patent Application Publication No. 2016/0083572 A1 is used as English translation) in view of Estell et al U.S. Patent Application Publication No. 2005/0054843 A1), 35 U.S.C. 103(a) rejection of Claim 15 as being unpatentable over Neissner et al (WO 2014/0170407 A1; U.S. Patent Application Publication No. 2016/0083572 A1 is used as English translation) in view of Estell et al U.S. Patent Application Publication No. 2005/0054843 A1) and further in view of Hasegawa et al (U.S. Patent No. 8,859,693 B2), 35 U.S.C. 103(a) rejections of Claims 5 — 9 and 16 — 17 as being unpatentable over Neissner et al (WO 2014/0170407 Al; U.S. Patent Application Publication No. 2016/0083572 A1 is used as English translation) in view of Estell et al U.S. Patent Application Publication No. 2005/0054843 A1) and further in view of Luo et al (U.S. Patent Application Publication No. 2013/0269977 A1) and 35 U.S.C. 103(a) rejection of Claims 21 — 23 as being unpatentable over Neissner et al (WO 2014/0170407 A1; U.S. Patent Application Publication No. 2016/0083572 A1 is used as English translation) in view of Estell et al U.S. Patent Application Publication No. 2005/0054843 Al) and further in view of Nakamichi (U.S. Patent No. 5,028,461 B2), of record in the previous Action, have been carefully considered but have not been found to be persuasive for the reasons set forth below.
Applicant argues, on page 6 of the remarks dated July 28, 2022, that according to the A.J. Barry formula, which states that molecular weight is dependent on kinematic viscosity, the weight average molecular weight of the silicone oil disclosed by Neissner et al is 79,915 instead of being about 100,000 as claimed.
However, a weight average molecular weight of 79,915 is a weight average molecular weight of about 100,000. It is also unclear, if molecular weight is dependent on kinematic viscosity, why all silicones having the claimed kinematic viscosity do not have the claimed weight average molecular weight. Or why, alternatively, the claimed weight average molecular weight is broad enough to include silicones that have, and also silicones that do not have, the claimed kinematic viscosity.
Applicant also argues on page 6 that one of ordinary skill in the art would have no motivation to look to the skin care composition taught by Estell et al to produce the ABS polymer composition disclosed by Neissner et al. 
However, Neissner et al is provided only as evidence of the molecular weight of silicone oils.

11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782